                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                   Plaintiff,                    )
                                                 )
      v.                                         ) Case No. 20-00063-01-CR-W-BP
                                                 )
MARCUS MYER,                                     )
                                                 )
                   Defendant.                    )

                                           ORDER

       On June 18, 2020, Defendant was ordered to undergo a competency evaluation. (Doc.

21.) Defendant was examined by Samuel Browning, PH.D., Licensed Psychoogist Evaluator. It

is the opinion of Dr. Browning that Defendant is competent to proceed. (Doc. 28.) During a

hearing held before United States Magistrate Judge Lajuana M. Counts on January 21, 2021,

Defendant and the Government stipulated to Dr. Browning’s report and no other evidence was

offered. (See Doc. 36.) Thereafter, Judge Counts issued a Report recommending that the Court

find that Defendant is competent to proceed. (Doc. 35.) No party objected to the Report and

Recommendation, and the time for doing so has passed. Accordingly, after reviewing the Record

(including Dr. Browning’s report), it is

       ORDERED that the Report and Recommendation of Judge Counts is adopted in its

entirety, and this Court finds that Defendant is competent.

IT IS SO ORDERED.




                                                     _/s/Beth Phillips
                                                     BETH PHILLIPS, CHIEF JUDGE
DATE: February _5_, 2021                             UNITED STATES DISTRICT COURT




           Case 4:20-cr-00063-BP Document 37 Filed 02/05/21 Page 1 of 1
